--------------------------------------------------------------------------------

SHARE EXCHANGE AGREEMENT

THIS AGREEMENT is dated for reference as of the 31st day of March, 2008.

AMONG:

BLACKSTONE LAKE MINERALS INC., a corporation duly formed under the laws of
Nevada with its principal office at #205 – 1480 Gulf Road, Point Roberts, WA
98281

(hereinafter called the "Vendor")

OF THE FIRST PART

AND:

INVENTA HOLDING GmbH, a company duly formed under the laws of Germany, with its
principal office at Friedrich-List-Allee 10, 41488 Wegberg-Wildenrath, Germany

(hereinafter called the "Purchaser")

OF THE SECOND PART

AND:

SKYFLYER TECHNOLOGY GmbH, a company with limited liability duly formed under the
laws of Germany with its principal office at Friedrich-List-Allee 10, 41488
Wegberg-Wildenrath, Germany

(hereinafter called the "Company")

OF THE THIRD PART

WHEREAS:

A. The Purchaser has offered to purchase all of the issued and outstanding
shares of the Company;

B. The Vendor has agreed to sell to the Purchaser all of the issued and
outstanding shares of the Company held by the Vendor on the terms and conditions
set forth herein;

C. In order to record the terms and conditions of the agreement among them the
parties wish to enter into this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the foregoing
and of the sum of $1.00 paid by the Purchaser to the Vendor and to the Company,
the receipt of which is hereby acknowledged, the parties hereto agree each with
the other as follows:

1. INTERPRETATION

1.1 Where used herein, the following terms shall have the following meanings:

  (a)

"Company Shares" means the one share of the capital stock of the Company owned
by the Vendor, being all of the issued and outstanding shares of the Company.


--------------------------------------------------------------------------------


  (b)

"Vendor Shares" means the 33,000,000 shares of common stock of the Vendor owned
by the Purchaser.

2. SHARE EXCHANGE

2.1 The Vendor hereby covenants and agrees to sell, assign and transfer to the
Purchaser, and the Purchaser covenants and agrees to purchase from the Vendor,
the Company Shares owned by the Vendor.

2.2 In consideration for the sale of the Company Shares by the Vendor to the
Purchaser, the Purchaser shall surrender the Vendor Shares owned by the
Purchaser to the Vendor for cancellation.

3. COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE VENDOR AND THE COMPANY

     The Vendor and the Company jointly and severally covenant with and
represent and warrant to the Purchaser as follows, and acknowledge that the
Purchaser is relying upon such covenants, representations and warranties in
connection with the purchase by the Purchaser of the Company Shares:

3.1 The Vendor has been duly incorporated and organized and is validly
subsisting under the laws of the State of Nevada; it has the corporate power to
own or lease its properties and to carry on its business as now being conducted
by it; and it is duly qualified as a corporation to do business and is in good
standing with respect thereto in each jurisdiction in which the nature of its
business or the property owned or leased by it makes such qualification
necessary.

3.2 The Company has been duly incorporated and organized, is a validly existing
company with limited liability and is in good standing under the laws of
Germany; it has the corporate power to own or lease its property and to carry on
its business; and it is duly qualified as a company with limited liability to do
business and is in good standing with respect thereto in each jurisdiction in
which the nature of its business or the property owned or leased by it makes
such qualification necessary.

3.2 The Company Shares owned by the Vendor are owned by it as the beneficial and
recorded owner with good and marketable title thereto, free and clear of all
mortgages, liens, charges, security interests, adverse claims, pledges,
encumbrances and demands whatsoever.

3.3 This Agreement has been duly authorized, validly executed and delivered by
the Company and the Vendor.

4. COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

     The Purchaser covenants with and represent and warrant to the Vendor and
the Company as follows and acknowledge that the Vendor is relying upon such
covenants, representations and warranties in entering into this Agreement:

4.1 The Purchaser has been duly incorporated and organized, is a validly
existing company with limited liability and is in good standing under the laws
of Germany; it has the corporate

--------------------------------------------------------------------------------

power to own or lease its properties and to carry on its business as now being
conducted by it; and it is duly qualified as a corporation to do business and is
in good standing with respect thereto in each jurisdiction in which the nature
of its business or the property owned or leased by it makes such qualification
necessary.

4.2 The Vendor Shares owned by the Purchaser are owned by it as the beneficial
and recorded owner with good and marketable title thereto, free and clear of all
mortgages, liens, charges security interests, adverse claims, pledges,
encumbrances and demands whatsoever.

4.3 This Agreement has been duly authorized, validly executed and delivered by
the Purchaser.

5. CLOSING ARRANGEMENTS

5.1 Closing of the purchase and sale of the Company Shares shall take place on a
date, at a time, and at a location mutually agreed upon by the parties hereto.

5.2 Upon closing:

  (a)

the Vendor shall deliver to the Purchaser the Agreement and Deed of Transfer in
the form attached as Schedule A hereto and such other documents as may be
necessary to record the transfer of the Company to the Purchaser in the
commercial registry in Moenchengladbach; and

        (b)

the Purchaser shall deliver to the Vendor the Vendor Shares and together with
all other instruments, certificates or documents as may be required by the
Vendor’s transfer agent to record the cancellation of the Vendor Shares by the
Vendor.

6. GENERAL PROVISIONS

6.1 Time shall be of the essence of this Agreement.

6.2 This Agreement contains the whole agreement between the parties hereto in
respect of the purchase and sale of the Company Shares and there are no
warranties, representations, terms, conditions or collateral agreements
expressed, implied or statutory, other than as expressly set forth in this
Agreement.

6.3 This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. The Purchaser may
not assign this Agreement without the consent of the Company which consent may
be withheld for any reason whatsoever.

6.4 Any notice to be given under this Agreement shall be duly and properly given
if made in writing and delivered or telecopied to the addressee at the address
as set out on page one of this Agreement. Any notice given as aforesaid shall be
deemed to have been given or made on, if delivered, the date on which it was
delivered or, if telecopied, on the next business day after it was telecopied.
Any party hereto may change its address for notice from time to time by
providing notice of such change to the other parties hereto in accordance with
the foregoing.

6.5 This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of Nevada, and
each of the parties hereto irrevocably attorns to the jurisdiction of the courts
of the State of Nevada.

--------------------------------------------------------------------------------

6.6 This Agreement may be executed in one or more counter-parts, each of which
so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

BLACKSTONE LAKE MINERALS INC.   /s/ Dr. Rudolf Mauer By Its Authorized Signatory
    INVENTA HOLDING GmbH   /s/ Dieter Wagels By Its Authorized Signatory    
SKYFLYER TECHNOLOGY GmbH   /s/ Dieter Wagels By Its Authorized Signatory


--------------------------------------------------------------------------------

SCHEDULE "A"

AGREEMENT AND DEED OF TRANSFER

--------------------------------------------------------------------------------

AGREEMENT AND DEED OF TRANSFER

THIS AGREEMENT AND DEED OF TRANSFER is dated for reference as of the __ day of
_______, 2008.

BETWEEN:

BLACKSTONE LAKE MINERALS INC. (FORMERLY KNOWN AS SKYFLYER INC. AND TRITON
RESOURCES, INC.), a corporation duly formed under the laws of Nevada with its
principal office at #205 – 1480 Gulf Road, Point Roberts, WA 98281.

(hereinafter called the "Transferor")

OF THE FIRST PART

AND:

INVENTA HOLDING GMBH, a company duly formed under the laws of Germany, with its
principal office at Friedrich-List-Allee 10, 41488 Wegberg-Wildenrath, Germany

(hereinafter called the "Transferee")

OF THE SECOND PART

THIS DOCUMENT WITNESSES THAT for value received, the receipt and sufficiency of
which is hereby acknowledged, the Transferor DOES HEREBY assign to the
Transferee all of the Transferor’s shares, rights and interests in Skyflyer
Technology GmbH, a limited liability company duly formed under the laws of the
Federal Republic of Germany, registered in the commercial register of the
Magistrate Court (Amtsgericht) Mönchengladbach under commercial registration No.
HRB 11257, being a 100% ownership interest, free and clear of all liens, charges
and encumbrances, and Transferee DOES HEREBY accept such assignment.

1.

The Transferor hereby represents to the Transferee that the Transferor has all
necessary authority to execute this Agreement and Deed of Transfer.

    2.

The Transferee hereby represents to the Transferor that the Transferee has all
necessary authority to execute this Agreement and Deed of Transfer.

    3.

The Transferee and the Transferor agree to enter into any other documents and
take such further actions as shall be necessary to give effect to this Agreement
and Deed of Transfer.

    4.

Notwithstanding execution of this document and the transfer of the ownership of
Skyflyer Technology GmbH, the representations of the Transferee and the
Transferor made in the agreement among the Transferee, the Transferor and
Skyflyer Technology GmbH dated for reference as of the ____ day of March, 2008,
shall survive this transfer of interest and remain in force and effect.

    5.

This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

INVENTA HOLDING GMBH   BLACKSTONE MINERALS INC.                     Per:   Per:
    Deiter Wagels, Managing Director    


--------------------------------------------------------------------------------